
	
		I
		111th CONGRESS
		1st Session
		H. R. 2150
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Levin (for
			 himself, Mr. Dingell,
			 Mr. Kildee,
			 Mr. Upton,
			 Mr. Ehlers,
			 Mr. Conyers,
			 Mr. Rogers of Michigan,
			 Mr. Stupak,
			 Ms. Sutton,
			 Mr. Kucinich,
			 Mr. McCotter,
			 Mr. Schauer,
			 Mr. Peters,
			 Mr. Hill, Mr. Gonzalez, Mr.
			 Donnelly of Indiana, Mr.
			 Higgins, Mr. Baca,
			 Ms. McCollum,
			 Ms. Kaptur,
			 Mrs. Miller of Michigan,
			 Mr. Gordon of Tennessee,
			 Mr. Camp, Mr. McHugh, Mr.
			 Wilson of Ohio, Ms. Eshoo,
			 Mr. Souder,
			 Ms. Kilroy,
			 Mr. Hoekstra, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To increase the amount of direct loans that may be
		  provided by the Secretary of Energy to improve facilities for advanced
		  technology vehicle manufacturing.
	
	
		1.FindingsCongress finds the following:
			(1)Reducing the
			 United States dependence on foreign oil and reducing carbon emissions are
			 urgent national priorities.
			(2)Automobile
			 manufacturers and component suppliers are working together to develop the
			 technologies necessary for advanced technology vehicles that will improve the
			 fuel economy of our Nation’s fleets.
			(3)Section 136 of the
			 Energy Independence and Security Act of 2007 authorized the Advanced Technology
			 Vehicle Manufacturing Incentive Program to assist manufacturers with retooling,
			 expanding, or establishing new manufacturing facilities to produce advanced
			 technology vehicles and their components. Congress fully appropriated funding
			 to provide $25,000,000,000 in direct loans under the program as part of the
			 fiscal year 2009 continuing resolution.
			(4)By December 31,
			 2008, the Department of Energy had received applications from component
			 suppliers and auto manufacturers seeking loans well in excess of the
			 $25,000,000,000 authorized.
			(5)The Federal
			 Government, automakers, and suppliers must be full partners in developing the
			 technology and investing in the manufacturing capabilities necessary to ensure
			 that the next generation of fuel efficient automobiles is produced in the
			 United States.
			(6)It is in the
			 interest of the United States to maintain a strong manufacturing base that
			 leads the world in advanced technologies, and as part of a comprehensive
			 strategy to reduce our dependence on foreign oil and reduce carbon emissions,
			 to increase the authorization for direct loans under section 136 of the Energy
			 Independence and Security Act of 2007 to $50,000,000,000 in order to accelerate
			 the manufacture and deployment of these highly efficient vehicles.
			2.Advanced
			 Technology Vehicle Manufacturing Incentive LoansSection 136(d)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17013(d)(1)) is amended by striking
			 $25,000,000,000 and inserting $50,000,000,000.
		
